           Case 2:10-cr-00417-KJD-VCF Document 135 Filed 07/07/20 Page 1 of 3



1    LISA A. RASMUSSEN, ESQ.
2    Nevada Bar No. 7491
     THE LAW OFFICES OF KRISTINA
3
     WILDEVELD & ASSOCIATES
4    550 E. Charleston Blvd.
     Las Vegas, NV 89104
5
     (702) 222-0007 (T) | (702) 222-0001 (F)
6    Lisa@VeldLaw.com
7
     Attorneys for Benjamin Cottman
8

9
                                UNITED STATES DISTRICT COURT
10

11                                   DISTRICT OF NEVADA

12
     UNITED STATES OF AMERICA,                     Case No.: 2:10-cr-00417 KJD-VCF
13
                   Plaintiff,
14
                                                   STIPULATION TO CONTINUE
15
     vs.                                           HEARING ON REVOCATION OF
                                                   SUPERVISED RELEASE
16   BENJAMIN COTTMAN,
17                                                 (EIGHTH REQUEST)
                   Defendant.
18

19          COME NOW the Defendant, Benjamin Cottman, by and through his counsel,
20   Lisa Rasmussen, and the United States of America, by and through its counsel,
21   Assistant United States Attorney Allison Reese, and hereby stipulate as follows:
22
            1.     Mr. Cottman’s hearing on the revocation of his supervised release is
23
     presently scheduled to be heard by the district court on July 13, 2020.
24
            2.     In January 2020, a hearing was held in Mr. Cottman’s other case, United
25
     States v. Benjamin Cottman, 2:18-cr-00219 JCM-DJA, whereby Mr. Cottman’s prior
26
     counsel, Angela Dows, was permitted to withdraw and the undersigned was appointed
27
     to represent Mr. Cottman.
28   STIPULATION TO CONTINUE HEARING ON REVOCATION OF SUPERVISED RELEASE (EIGHTH
     REQUEST) - 1
           Case 2:10-cr-00417-KJD-VCF Document 135 Filed 07/07/20 Page 2 of 3



1
            3.     In the instant case, Ms. Dows was permitted to withdraw on January 22,
2
     2020 and Ms. Rasmussen was also appointed to handle this matter.
3
            4.     In the other case (2018 Judge Mahan case), Mr. Cottman entered a plea to
4
     all charges against him on February 3, 2010. Sentencing in that case was scheduled for
5
     May 18, 2020. The sentencing hearing was moved to August 6, 2020 due to COVID-19
6
     and counsel is still working to gather records from the Bureau of Prisons relevant to his
7
     sentencing and it is possible that she may need to continue the sentencing into
8
     September.
9

10
            5.     Both Mr. Cottman and the government agree that it makes the most sense

11   to permit Mr. Cottman to get sentenced in the other case prior to having a hearing on

12   the revocation in this case. It is possible that the parties can reach an agreement in this

13   case once Mr. Cottman is sentenced in the other case. If not, we can proceed with the

14   hearing in this case following his sentencing in the other case.

15          6.     Mr. Cottman is in custody and is not prejudiced by waiting to have the
16   revocation hearing in this matter moved to a date after September 15, 2020.
17          7.     This stipulation is not made for the purpose of delay, rather it is more
18   practical to hold the sentencing hearing in the other case first, and then have the
19   revocation hearing in this case.
20          8.     The sentence imposed in the other case could potentially factor into any
21
     decision the parties may make about a stipulated revocation term, or, alternatively, it
22
     could factor into any decision this court may make absent a stipulation.
23
     ...
24
     ...
25
     ...
26
     ...
27
     ...
28   STIPULATION TO CONTINUE HEARING ON REVOCATION OF SUPERVISED RELEASE (EIGHTH
     REQUEST) - 2
          Case 2:10-cr-00417-KJD-VCF Document 135 Filed 07/07/20 Page 3 of 3



1
           Accordingly, the parties stipulate to continue the revocation hearing to a date
2
     after September15, 2020.
3
           Dated this 7th day of July, 2020.
4

5
     The Law Offices of Kristina                     Nicholas Trutanich
6    Wildeveld & Associates,                         United States Attorney,
7
           /s/ Lisa A. Rasmussen                     /s/ Allison Reese
8    ________________________________                _______________________________
9    By: Lisa A. Rasmussen, Esq.                     By: Allison Reese, AUSA
     Counsel for Benjamin Cottman                    Counsel for the United States
10

11

12
                                               ORDER
13
           Upon the Stipulation of the parties, and good cause appearing,
14
           IT IS HEREBY ORDERED that the hearing on the revocation of supervised
15

16
     release presently scheduled for July 13, 2020 is hereby vacated and rescheduled for the
      29th
     ________        September 2020 at ______
              day of __________,        9:00 am/pm.
17

18         It is so ordered.

19                7/7/2020
           Dated: _______________
                                               _______________________________________
20
                                               The Honorable Kent J. Dawson
21                                             United States District Judge
22

23

24

25

26

27

28   STIPULATION TO CONTINUE HEARING ON REVOCATION OF SUPERVISED RELEASE (EIGHTH
     REQUEST) - 3
